                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KERRY J. OWENS, JR.,

                              Plaintiff,
        v.                                                         OPINION and ORDER

 SAMUEL PATEK and                                                        18-cv-624-jdp
 GARRETT MORRIS,

                              Defendants.


       Pro se plaintiff Kerry J. Owens, Jr., an inmate at Wisconsin Secure Program Facility, is

proceeding on Fourth Amendment excessive force claims against defendant police officers. In

response to defendants’ answer, Dkt. 12, Owens filed a reply, stating that he disputes their

defenses. Dkt. 13. Defendants have filed a motion to strike that response under Federal Rule

of Civil Procedure 12(f). Dkt. 14. Because defendants are correct that the federal rules do not

allow responses to defendants’ answers, I will grant the motion to strike.

       Rule 7(a) sets out the various types of pleadings permitted in civil litigation, and replies

to answers are not included. Nor are such replies necessary. An answer is simply a defendant’s

initial response to a plaintiff’s allegations. Owens will have an opportunity to challenge

defendants’ responses to his allegations later.
                                        ORDER

      IT IS ORDERED that defendants’ motion to strike plaintiff’s response to defendants’

answer, Dkt. 14, is GRANTED.

      Entered December 13, 2018.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                           2
